             CASE 0:15-cr-00329-JNE-KMM Document 103 Filed 09/24/19 Page 1 of 2

                      IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA

                                              SENTENCING

UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                           COURT MINUTES - CRIMINAL

NEGAR GHODSKANI,                                           Case No:          15-CR-329 (JNE/KMM) (3)
                                                           Date:             September 24, 2019
                               Defendant.                  Court Reporter:   Maria Weinbeck
                                                           Courthouse:       Minneapolis
                                                           Courtroom:         12W
                                                           Time Commenced: 9:33 a.m.
                                                           Time Concluded: 9:45 a.m.
                                                           Sealed Hearing Time: 1 minute
                                                           Time in Court:     12 minutes
Defendant’s true name if different from charging instrument:
☐Parties ordered to file stipulation or proposed order for name change.
☐Clerk of Court is directed to change name to:

Before Joan N. Ericksen, United States District Judge, at Minneapolis, Minnesota.

APPEARANCES:
For Plaintiff: Charles J. Kovats, Jr., and David C. Recker
For Defendant: Robert D. Richman, CJA

Interpreter / Language:    /

☐ Evidentiary Hearing (only select if witness list filed)
☒ Sentencing
☐ Hearing held on objections to the presentence report

IT IS ORDERED:

Defendant is sentenced to:

 Count No.        Plea         Verdict         BOP            AG             SR       PROB             HA
    1              ☒             ☐          Time served


Said terms to run ☐ concurrently ☐ consecutively

☐ Special conditions of:
            CASE 0:15-cr-00329-JNE-KMM Document 103 Filed 09/24/19 Page 2 of 2
☒Defendant sentenced to pay:
     ☐ Fine in the amount of $.
     ☐ Restitution in the amount of $.
     ☐ Costs of prosecution in the amount of $ to be paid .
     ☒ Special assessment in the amount of $100 to be paid immediately.

☐ Plea and plea agreement accepted.
☐ Court Ordered Denial of Federal Benefits.
☐ Execution of sentence of imprisonment suspended until .
☐ Defendant released pending execution of sentence of imprisonment on same terms and conditions as
previously released.
☐ Execution of sentence of fine suspended.
☒ On Motion of the Gov't, the indictment in Counts 2-7 is dismissed as to Negar Ghodskani (Case No.
       15-cr-329 (JNE/KMM) (3)) only.
☒ On Motion of the Gov't, the indictment in Count 1 is dismissed as to Green Wave Telecommunication, Sdn
       Bhn (Case No. 15-cr-329 (JNE/KMM) (1)) only.
☐ Motion for departure is ☐ granted ☐ denied.
☒ Defendant remanded to the custody of the U.S. Marshal.
☒ Defendant advised of the right to appeal.

☐ Docket no.: shall be unsealed at the time the judgment is filed.
☐ Docket no.: shall remain sealed until.
☐ Docket no.: shall be sealed indefinitely.


                                                                                            s/Mark Hamre
                                                                                     Signature of law clerk
